UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1882



LYNARD G. WILLIAMS,

                                              Plaintiff - Appellant,

          versus


PPG INDUSTRIES, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Paul Trevor Sharp,
Magistrate Judge. (CA-01-459)


Submitted:   October 24, 2002             Decided:   November 7, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lynard G. Williams, Appellant Pro Se. Karin Marie McGinnis, Nicole
Lee Gardner, MOORE & VAN ALLEN, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lynard   G.   Williams   appeals   the   magistrate   judge’s   order

granting summary judgment to his employer and dismissing his

employment discrimination action.       We have reviewed the record and

the magistrate judge’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the magistrate judge.*

See Williams v. PPG Indus., Inc., No. CA-01-459 (M.D.N.C. July 17,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                AFFIRMED




     *
       The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (2000).


                                   2